Elmer, J.
This certiorari is brought to determine the legality of the tax assessed by the assessor of the town of Lambertville, in the county of Hunterdon, on the bridge formerly belonging to the New Hope Delaware Bridge Company, which it appears has been sold, and beeome *562the property of the prosecutor. It was insisted, in the first place, that the prosecutor is the purchaser of the franchises of the company, as well as of the bridge itself, and that the value of the bridge, as stock in his hands, is taxable only as personal property in the township or city where he resides. This objection is sufficiently answered by the fact, that the bridge itself is taxed to an individual, who is admitted-to be the owner, and it does not appear how' he holds it. So far as appears, it is rightly taxed as real estate owned by an individual, the right of the stock company which once owned it having been extinguished.
It was'also urged that the bridge is not within the limits of the town of Lambertville, and is therefore not subject to taxation. It appears, however, that the abutment on the shore of New Jersey, and the lot on which it stands, is within the limits of the town, as defined in the act of incorporation, passed in 1849, Pamph L. 247, and is therefore liable to be taxed. The assessment, as made upon one half of the bridge, extending to the middle of the river, cannot be sustained. That part of it which is not within the limits of Lambertville is not within any county or township of the state, as now defined. There' not being sufficient evidence before the court to enable us to ascertain precisely how much of the structure is within the limits of the town, or what is the actual value of the lot and of the structure upon it, as it now stands, for the purposes of the bridge, unless the parties can agree, a commissioner must be appointed to make an examination and valuation of the property, that the tax may be reduced accordingly.
Justices Potts ánd Yeedeneutígh: concurred.